50 F.3d 1
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Alfredo Hualde REDIN, ET AL., Plaintiffs, Appellants,v.FIRST FEDERAL SAVINGS BANK, Defendant, Appellee.
No. 94-1586
United States Court of Appeals,First Circuit.
Mar. 17, 1995

Appeal from the United States District Court for the District of Puerto Rico [Hon.  Raymond L. Acosta, U.S. District Judge ]
Paul Martin Hualde, Maria Susana Costa De Hualde and Alfredo Hualde- Redin on brief pro se.
Juan Rafael Gonzalez Munoz on brief for appellee.
D. Puerto Rico
AFFIRMED.
Before TORRUELLA, Chief Judge, SELYA and BOUDIN, Circuit Judges.
PER CURIAM.


1
We have reviewed the record and conclude that plaintiffs' action was properly dismissed for the reasons stated in the magistrate's report.  We briefly add a few comments.


2
Plaintiffs are not entitled to the materials sought under the FOIA because the FOIA does not apply to states or Puerto Rico. 5 U.S.C. Sec. 551(1).  The district court did not have jurisdiction over plaintiffs' action under 12 U.S.C. Sec. 632.  Diaz v. Pan American Fed.  Sav. & Loan Ass'n, 635 F.2d 30 (1st Cir. 1980).  Nor did plaintiffs adequately plead any cause of action under 42 U.S.C. Sec. 1985 or Puerto Rico tort law.  We have considered all of plaintiffs' arguments, including their contentions that they were improperly denied discovery materials, that the district court abused its discretion in denying plaintiffs' motion to amend their complaint, that Judge Pieras' recusal should be effective as of an earlier date, and that plaintiffs were prejudiced when the district court adopted the magistrate's report prior to the date plaintiffs' objections were due, and have found no merit to the arguments.


3
Affirmed.